Bullard, J.
This case turns upon the same bill of exceptions as the two last, brought by the same plaintiffs against the Merchants’ and the Ocean Insurance Companies. The same judgment must be given.
It is, therefore, adjudged and decreed that the judgment of *225the Commercial Court be reversed, and that the case be remanded for a new trial, with directions to the judge as set forth in the case against the Merchants’ Insurance Company, and that the costs of the appeal be paid by the plaintiffs and ap-pellees:
Peyton, I. W. Smith and L. C. Duncan, for the plaintiffs;
Durant, Lockett and Micon, for the appellants.